Citation Nr: 1207530
Decision Date: 02/28/12	Archive Date: 04/11/12

Citation Nr: 1207530	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-46 815A	)	DATE 28 FEB 2012
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether vacatur of a September 3, 2010, decision of the Board of Veterans' Appeals (Board) is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for coronary artery disease with myocardial infarction.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right bundle branch block.  

4.  Entitlement to service connection for hypertension, claimed as high blood pressure.

5.  Entitlement to service connection for left ventricular hypertrophy.

6.  Entitlement to service connection for a psychiatric disability variously claimed as posttraumatic stress disorder (PTSD) and anxiety.

7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran initially had service in the Air National Guard from October 1967 to January 1969; during this time he had a period of Active Duty for Training (ADT) from November 1967 to June 1968.  He subsequently had active duty in the Army from January 1969 to January 1971 and from January 1973 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the reopening of the Veteran's claims for service connection for coronary artery disease and right bundle branch block.  That rating decision also denied the claims for service connection for hypertension, left ventricular hypertrophy, and PTSD as well as denying entitlement to TDIU.  

An August 2009 rating decision, in part, denied service connection for anxiety.  The Veteran disagreed with this decision and perfected an appeal.  The record reveals diagnoses of multiple psychiatric disorders including PTSD, anxiety, and depression.  Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities. Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board recharacterized this issue.

In September 2011, the Board denied the claims to reopen claims for service connection for coronary artery disease with myocardial infarction and right bundle branch block; and, for service connection for hypertension and left ventricular hypertrophy.  The Board also remanded the issues of service connection for a psychiatric disability and TDIU.

This appeal was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The  issue of the substitution of Veteran's widow as claimant pursuant to 38 U.S.C.A. § 5121A has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On September 3, 2010, the Board issued a decision denying the reopening of the claims for service connection for coronary artery disease with myocardial infarction and right bundle branch block; and denying service connection for hypertension and left ventricular hypertrophy.  The Board also remanded the issues of service connection for a psychiatric disability and TDIU.

2.  In April 2011 VA was notified that the appellant died in August 2010, prior to the date of the September 3, 2010 Board decision.  



CONCLUSIONS OF LAW

1.  The criteria for vacating the September 3, 2010 Board decision have been met. 38 U.S.C.A. § 7104(a) (West 2002 and Supp. 20110); 38 C.F.R. § 20.904 (2011). 

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim as to whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for coronary artery disease with myocardial infarction at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A. 

3.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim as to whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right bundle branch block at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A.

4.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for hypertension, claimed as high blood pressure, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A.

5.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for left ventricular hypertrophy at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A.

6.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for a psychiatric disability, variously claimed as ,PTSD and anxiety, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A.

7.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to TDIU at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

Recently submitted evidence reveals that the Veteran died prior to the September 2010 Board decision.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Board did not have jurisdiction to issue the September 2010 decision.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 

Accordingly, the September 3, 2010 decision of the Board and remand must be vacated in its entirety. 

Under 38 U.S.C.A. § 7252 , only a final decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims (Court). This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b). The issues are disposed of as set forth below. 

II.  Dismissal.

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The Board's September 3, 2010 decision is vacated. 

The appeal to reopen a claim of entitlement to service connection for coronary artery disease with myocardial infarction is dismissed.

The appeal to reopen a claim of entitlement to service connection for right bundle branch block is dismissed.  

The appeal for entitlement to service connection for hypertension, claimed as high blood pressure, is dismissed.

The appeal for entitlement to service connection for left ventricular hypertrophy is dismissed.

The appeal for entitlement to service connection for a psychiatric disability variously claimed as PTSD and anxiety is dismissed.

The appeal for entitlement to TDIU is dismissed.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


Citation Nr: 1033317	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-46 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for coronary 
artery disease with myocardial infarction.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
bundle branch block.  

3.  Entitlement to service connection for hypertension, claimed 
as high blood pressure.

4.  Entitlement to service connection for left ventricular 
hypertrophy.

5.  Entitlement to service connection for a psychiatric 
disability variously claimed as posttratumatic stress disorder 
(PTSD) and anxiety.

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran initially had service in the Air National Guard from 
October 1967 to January 1969; during this time he had a period of 
Active Duty for Training (ADT) from November 1967 to June 1968.  
He subsequently had active duty in the Army from January 1969 to 
January 1971 and from January 1973 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the reopening of the Veteran's claims for 
service connection for coronary artery disease and right bundle 
branch block.  That rating decision also denied the claims for 
service connection for hypertension, left ventricular 
hypertrophy, and PTSD as well as denying entitlement to TDIU.  

An August 2009 rating decision, in part, denied service 
connection for anxiety.  The Veteran disagreed with this decision 
and perfected an appeal.  The record reveals diagnoses of 
multiple psychiatric disorders including PTSD, anxiety, and 
depression.  Claims for service connection for psychiatric 
disabilities, including PTSD, may encompass claims for service 
connection for all diagnosed psychiatric disabilities. Clemons v. 
Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has 
recharacterized this issue.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues involving service connection for a psychiatric 
disability and TDIU  are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claims for service connection for 
right bundle branch block and coronary artery disease with 
myocardial infarction January 2006 rating decision.  He was 
notified of this decision that same month, but he did not file an 
appeal.  That rating decision is now final.  

2.  The evidence of record at the time of the January 2006 rating 
decision included:  service treatment records for his period of 
Army Service, private medical records dated from 1999 to 2004, 
medical information printed from the internet and submitted in 
2005, VA treatment records, and VA examination reports and 
medical opinions dated in 2005.  This evidence did not show that 
the Veteran's coronary artery disease and right bundle branch 
block were caused by active military service, including medical 
drug testing the Veteran underwent during service.  

3.  Evidence received since the January 2006 RO rating decision 
includes:  service treatment records from the Veteran's period of 
National Guard service; additional evidence from the service 
department including service personnel records; VA treatment 
records; private medical treatment records; records obtained from 
the Social Security Administration (SSA); private medical 
opinions dated August 2007 and June 2010; and VA examination 
reports and medical opinions.  

4.  Service treatment records do not reveal any complaints, or 
diagnosis, of hypertension or left ventricular hypertrophy during 
service.  

5.  There is no evidence linking hypertension or left ventricular 
hypertrophy, to active service or the medical testing conducted 
during service.  

6.  There is no evidence showing that hypertension or left 
ventricular hypertrophy became manifest to a degree of 10 percent 
within the first year of separation from service.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 2006 rating decision is 
not new and material, and the criteria for reopening the 
Veteran's claim for service connection for coronary artery 
disease with myocardial infarction are not met. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Evidence received since the January 2006 rating decision is 
not new and material, and the criteria for reopening the 
Veteran's claim for service connection for right bundle branch 
block are not met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  The criteria for service connection for hypertension are not 
met. 38 U.S.C.A.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2009)); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2002).

4.  The criteria for service connection for left ventricular 
hypertrophy are not met. 38 U.S.C.A.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2009)); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims to reopen previously denied claims, VA must provide a 
claimant with notice of what constitutes new and material 
evidence to reopen the claim. VA's notice letter should describe 
what evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated February 2007 with respect to his claims for service 
connection for hypertension, left ventricular hypertrophy and 
PTSD.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.  
This notice also substantially complied with the requirements of 
Dingess.

In a letter dated May 2008 the RO provided the appellant pre-
adjudication notice with respect to his claims to reopen.  This 
notification substantially complied with the requirements of 
Quartuccio, Dingess, and Kent, supra.

VA has obtained service treatment records, private medical 
records, and VA treatment records, assisted the appellant in 
obtaining evidence, and afforded him the opportunity to present 
hearing testimony, statements and evidence. All known and 
available records relevant to the issues decided on appeal have 
been obtained and associated with the appellant's claims file and 
he has not contended otherwise.  He has been afforded multiple VA 
examinations and medical opinions have been obtained.  

In any event, neither the appellant, nor his attorney, has 
alleged or demonstrated any prejudice with regard to the content 
or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

The Veteran initially served in the Air National Guard from 
October 1967 to January 1969; during this time he had discrete 
period of ADT from November 1967 to June 1968.  He subsequently 
entered active duty in the Army from January 1969 to January 1971 
and from January 1973 to March 1982.  Review of the record 
reveals that the Veteran has essentially a single theory as to 
why he warrants service connection for all disabilities claimed; 
he asserts that he was the subject of military testing during his 
period of active duty from January 1973 to March 1982 and that 
all of his claimed disabilities are the residuals of this 
testing.  

The Veteran's service personnel records confirm that he was a 
Medical Research Volunteer for a period of approximately two 
months in 1973, from June 29th to September 1st.  He was 
stationed at Edgewood Arsenal, Aberdeen Proving Grounds, Maryland 
during this specific period of service.  Service department 
records further establish that he was involved in medical testing 
of Lidocaine and Ritalin.  On August 1, 1973, he received a 2.3 
decigram dose of Lidocaine by intravenous infusion.  On August 7, 
1973, he received a 3.0 decigram injection of Lidocaine by an 
auto injector.  On August 9, 1973, he received a 3.0 decigram 
intramuscular injection of Lidocaine.  On August 21, 1973, he 
received a 20.0 centigram dose of Ritalin by oral ingestion.  

The Veteran has submitted copies of service department and VA 
notices that he received which generally referred to a variety of 
medical and chemical warfare tests conducted at Edgewood Arsenal, 
Maryland, over a two decade period which included the 60 day 
period that the Veteran was stationed there.  These publications 
are primarily concerned with various toxins and chemical warfare 
tests in general without specifically establishing that the 
Veteran was a participant in any specific test.  The evidence 
noted above clearly establishes that he was only exposed to the 
medications noted in the doses indicated and that he was not the 
subject of any other chemical agent testing.  

The claims file is 4 volumes in size.  It contains:  service 
treatment records from all periods of the Veteran's service, 
other service records including service personnel records and 
verification of medical testing; a large amount of private 
medical treatment records dating from approximately 1999 to the 
present, which includes some medical opinions; VA treatment 
records; multiple VA examination reports with medical opinions; 
and additional evidence submitted by the Veteran including 
information printed from the internet and copies of information 
he was provided by VA and the Defense Department.  The Board has 
reviewed all the evidence of record. 




II.  Reopening Claims

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO may 
have determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the issue 
initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id. Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For determining whether a case 
should be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The RO denied the Veteran's claims for service connection for 
right bundle branch block and coronary artery disease with 
myocardial infarction January 2006 rating decision.  He was 
notified of this decision that same month, but he did not file an 
appeal.  This rating decision became final.  38 U.S.C.A. 
§ 7105(c).

The evidence of record at the time of the January 2006 rating 
decision included:  service treatment records for his period of 
Army Service, private medical records dated from 1999 to 2004, 
medical information printed from the internet and submitted in 
2005, VA treatment records, and VA examination reports and 
medical opinions dated in 2005.  This evidence did not show that 
the Veteran's coronary artery disease and right bundle branch 
block were caused by active military service, including medical 
drug testing the Veteran underwent during service.  

Evidence received since the January 2006 RO rating decision 
includes:  service treatment records from the Veteran's period of 
National Guard service; additional evidence from the service 
department including service personnel records; VA treatment 
records; private medical treatment records; records obtained from 
the Social Security Administration (SSA); private medial opinions 
dated August 2007 and June 2010; and VA examination reports and 
medical opinions.  

The evidence received since the January 2006 RO rating decision 
is quite large and fills three additional volumes of the claims 
file.  The SSA records indicate that the Veteran received 
disability benefits from the SSA for the primary disabilities of 
chronic obstructive pulmonary disease and a back disability.  
These records are not relevant to the claims for service 
connection for cardiovascular disorders.  VA and private medical 
treatment records reveal continuing treatment for a variety of 
disabilities including cardiovascular disorders.  

Dr. Ward, the Veteran's private physician submitted two medical 
opinions.  The first opinion is dated August 2007 and indicates a 
link between lidocaine and Ritalin testing and the Veteran's high 
blood pressure and left ventricular hypertrophy, but does not 
address the right bundle branch block and coronary artery disease 
with myocardial infarction.  The June 2010 medical opinion 
provides a laundry list of all the Veteran's disabilities, 
including right bundle branch block and coronary artery disease 
with myocardial infarction and merely states it "is more likely 
than not that his conditions in-part are service related."  
Neither of these medical opinions provides any rational or basis 
for the opinion, unlike the August and December 2005 VA medical 
opinions which were the basis of the prior denial of service 
connection.  

At any time after VA issues a decision on a claim, if VA receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding the requirements of 38 
C.F.R. § 3.156(a).  Such records include, but are not limited to:  
service records that are related to a claimed in-service event, 
injury, or disease; additional service records forwarded by the 
Department of Defense or the service department to VA any time 
after VA's original request for service records; and, 
declassified records that could not have been obtained because 
the records were classified when VA decided the claim.  38 C.F.R. 
§ 3.156(c).  

Service department records that existed and had not been 
associated with the claims file at the time of the January 2006 
RO rating decision have been obtained.  These include the 
Veteran's service treatment records from his period of National 
Guard service from 1967 to 1967, service personnel records from 
his period of service from 1973 to 1982, and confirmation of 
lidocaine and Ritalin testing obtained from the service 
department.  While these records existed at the time of the 2006 
rating decision and were not of record in the claims file, they 
are nonetheless not relevant to warrant reconsideration of the 
claim without the claim being first reopened.  Specifically, the 
service treatment records from the Veteran's period of National 
Guard service are for a period of time prior to the Veteran's 
medical testing and merely proved evidence of his health before 
the testing, which was already established by the service 
treatment records from his period of Army service which were 
dated prior to the period of medical testing.  The Veteran's 
service personnel records and the information from the service 
department confirm that the Veteran participated in lidocaine and 
Ritalin testing.  However, while these records are new, the fact 
that the Veteran participated in such testing had already been 
established in the service treatment records from his period of 
Army service which were of record at the time of the 2006 RO 
rating decision.  

The evidence received subsequent to the January 2006 rating 
decision is not "new and material" under the provisions of 38 
C.F.R. § 3.156.  There is simply no evidence of record linking 
the claimed coronary artery disease with myocardial infarction 
and right bundle branch block to service or the medical testing 
during service.  To the extent that the June 2010 letter from Dr. 
Ward expresses the opinion that these disorders are in-part 
service related, this opinion provides no rationale for the 
opinion, nor does it in any way address the prior negative VA 
medical opinions which are the basis for the previous denial.  
Accordingly, the reopening of the claims for service connection 
for coronary artery disease with myocardial infarction and right 
bundle branch block is not warranted.

III.  Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service if 
they become manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310 (2002).  Any 
additional impairment of earning capacity resulting from a 
service- connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to service connection for 
hypertension and left ventricular hypertrophy.  He asserts that 
he has developed these disabilities as a result of the medical 
testing he participated in during active service in from June 
29th to September 1st 1973.  

Service treatment records reveal that blood pressure readings 
were taken during examinations conducted at various periods of 
time throughout the Veteran's service. His blood pressure was 
110/72 on examination in December 1972.  Blood pressure was 
110/70 on examination in July 1973 which was in preparation for 
his participation in medical testing.  A September 1976 treatment 
record reveals a blood pressure readings of 120/72 and 108/54.  
Blood pressure was 116/78 on examination in March 1981 and was 
130/70 on separation examination in February 1982.  

A January 1981 service department chest x-ray examination report 
revealed no abnormalities but did note a history of right bundle 
branch block.  Service medical condition physical profile records 
dated October 1979, July 1981, and September 1981 indicate a 
defect of chest pain syndrome.  A January 1982 electrocardiogram 
report indicates a summary of "Technically P-or tracing.  
Abnormal Tracing.  Left Anterior Hemiblock."  On separation 
examination in February 1982, clinical evaluation of the 
Veteran's heart and vascular system was "normal" with no 
abnormalities noted by the examining physician; blood pressure 
was 130/70.  There is no evidence in the service treatment 
records showing any complaints of, diagnosis or, or treatment for 
hypertension or left ventricular hypertrophy.

Private medical records dating from 1999 to the present reveal a 
variety of diagnoses of cardiovascular disabilities.  A September 
2000 private echocardiogram report reveals an impression of 
"mild concentric left ventricular hypertrophy with normal left 
ventricular systolic function and wall motion."  A February 2003 
chest x-ray examination report reveals an impression of 
congestive heart failure.  A July 2003 hospital record indicates 
a history of hypertension and coronary artery disease.  

In December 2005 a VA Compensation and Pension examination of the 
Veteran was conducted in relation to his prior claim for service 
connection for coronary artery disease with myocardial 
infarction, and right bundle branch block.  The examiner noted 
the presence of hypertension of uncertain duration.  

An August 2007 letter from Dr. Ward, the Veteran's private 
physician stated that "it is more likely than not that the 
lidocaine and Ritalin testing [during service] adversely affected 
his blood pressure and subsequently caused left-sided 
hypertrophy."  Dr. Ward did not indicate any rationale or basis 
for this opinion, nor did he account for the fact that the 
Veteran's blood pressure readings during service, but subsequent 
to the medical testing, were normal.  Accordingly, this medical 
opinion of not of any probative value.  

In November 2008, another Compensation and Pension examination of 
the Veteran was conducted.  The examiner reviewed the evidence of 
record, including Dr. Ward's medical opinion.  The examiner also 
conducted research into the effects of the lidocaine and Ritalin 
and found that there was no evidence that these drugs result in 
sustained hypertension.  The medical opinion was that there was 
no relationship between the Veteran's current hypertension and 
left ventricular hypertrophy and service, or the medical testing 
during service.  

Dr Ward submitted another letter dated June 2010 which stated 
that the Veteran has terminal lung cancer with "co-morbid 
conditions including hypertension, coronary artery disease status 
post myocardial infarction, right bundle branch block, left 
ventricular hypertrophy with congestive heart failure.  . . .  It 
is more likely than not that his conditions in-part are service 
related."  Again, Dr. Ward provided a conclusory opinion with no 
basis or rationale provided; this opinion lacks any probative 
value.  

Simply put, the credible evidence of record shows that the 
Veteran had normal blood pressure on separation examination and 
that he was diagnosed with hypertension and left ventricular 
hypertrophy almost two decades after service.  The VA medical 
opinions of record indicate that none of the Veteran's 
cardiovascular disabilities, including hypertension and left 
ventricular hypertrophy are related to service or the medical 
testing during service.  These medical opinions provide a 
;rationale and basis they discuss the medical evidence of record; 
and they indicate that research in the medications at issue has 
failed to reveal any link to the Veteran's current disabilities.  
The two medical opinions from Dr. Ward are conclusory and provide 
no rationale or basis for their conclusion; provide no discussion 
of contradictory medical evidence; and lack any probative value.  
Accordingly, the  preponderance of the evidence is against the 
claims for service connection for hypertension and left 
ventricular hypertrophy.  There is no doubt to be resolved and 
service connection is not warranted.  




ORDER

New and material evidence not having been submitted to reopen a 
claim for entitlement to service connection for coronary artery 
disease with myocardial infarction, reopening the claim is 
denied.

New and material evidence not having been submitted to reopen a 
claim for entitlement to service connection for right bundle 
branch block, reopening the claim is denied.

Service connection for hypertension is denied.

Service connection for left ventricular hypertrophy is denied.


REMAND

The Veteran claims entitlement to service connection for a 
psychiatric disability, variously claimed as posttratumatic 
stress disorder (PTSD) and anxiety.  VA treatment records reveal 
recent diagnoses of PTSD, major depressive disorder.

Service treatment records reveal some indication of psychiatric 
symptoms during service.  A January 1982 service department 
electrocardiogram report indicates a clinical impression of 
"anxiety reaction."  The Veteran's February 1982 separation 
examination medical history indicates a notation that the Veteran 
required hospital treatment "MADIGAN Depression."  The 
separation examination report indicates that a separate mental 
status evaluation and psychiatric report was conducted at that 
time pursuant to separation under "Chapter 13" proceedings.  
The July 2009 VA Compensation and Pension examination report 
refers to service treatment records including this report and 
hospitalization records and a diagnosis of personality disorder 
during service.  Review of the record does not reveal these 
records to be present.  Another attempt should be made to obtain 
these records.  VA's duty to assist is heightened when records 
are in the control of a government agency.  Gobber v. Derwinski, 
2 Vet. App. 470 (1992).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Make another attempt to secure any 
additional service treatment records that 
may exist pertaining to this Veteran from 
the service department or the appropriate 
depository of records.  Specifically, ask 
for the psychiatric evaluation conducted in 
conjunction with the February 1982 
separation examination and any psychiatric 
hospitalization records from "MADIGAN."  

2.  Return the claim to the examiner who 
conducted the July 2009 VA mental health 
Compensation and Pension examination.  If 
that examiner is unavailable, then provide 
the claim to an appropriate medical 
professional.   The medical professional 
should review the evidence of record with 
attention to the Veteran's service 
treatment records and his current 
psychiatric diagnoses and indicate:

*	Whether it is as least as likely as not 
(50 percent or greater probability) 
that any current psychiatric disorder 
and/or tremor is the result of active 
service, the anxiety and depression 
noted during service in 1982, or the 
result of exposure to lidocaine and/or 
Ritalin during service in 1973.  

The report must include a complete rationale 
for all opinions expressed.  The entire 
claims folder and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the report.

3.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical opinion 
report does not include adequate responses 
to the opinions requested, it must be 
returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Following the above, readjudicate the 
Veteran's claims for service connection 
for a psychiatric disability and TDIU.  If 
the benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the Veteran and 
his attorney should be afforded an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


